Citation Nr: 1314863	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  11-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

What evaluation is warranted for residuals of a cerebrovascular accident, including aphasia, dysphagia, and right-sided weakness from June 1, 2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse (A.Z.)


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1948 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, the Veteran testified at a Travel Board hearing before the undersigned in San Antonio, Texas.  A transcript of the hearing is of record.  Later that month, the appellant's representative submitted additional evidence, which included private medical records from the Veteran's nursing home.  In April 2013, his representative waived initial consideration of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) ( 2012).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issue on appeal. 

The record shows that the Veteran has submitted claims of entitlement to service connection for loss of memory, oral dysphasia, chest tube scar residuals, a kidney disorder, a bowel disorder manifested by chronic constipation and incontinence, a right eye disorder, and a loss of right upper and bilateral lower extremity motion, each secondary to the cerebrovascular accident.  The Veteran also submitted claims of entitlement to service connection for diabetic retinopathy, entitlement to increased ratings for coronary artery disease and for hypertension, and entitlement to special monthly compensation based on the need for aid and attendance.  These issues have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate and immediate action.  These issues must be adjudicated BEFORE the claim is returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's suffered a cerebrovascular accident (i.e., a stroke) in November 2007.  Private treatment records from Southwest Texas Methodist Hospital reflect that the Veteran had dense expressive aphasia (i.e., was unable to speak) and had mild right hemiparesis.  

In a December 2008 rating decision, VA granted entitlement to service connection for a cerebrovascular accident, and pursuant to Diagnostic Code 8009, assigned an initial 100 percent rating from November 14, 2007 to May 31, 2008, and a 10 percent rating from June 1, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8009 (2012).  Diagnostic Code 8009 provides for an initial disability rating of 100 percent for six months, with the disability being rated thereafter based on residuals, at a minimum disability rating of 10 percent.  Id.  

Neurological conditions, except as otherwise provided, are rated in accordance with a schedule of ratings set forth at 38 C.F.R. § 4.124a.  That regulation provides that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.  

In a May 2009 rating decision, VA increased the evaluation for residuals of the cerebrovascular accident to 30 percent effective June 1, 2008.  In making that determination, the RO noted that the Veteran had aphasia and dysphagia and found that a 30 percent rating was warranted for severe incomplete paralysis of the vagus nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8210 (2012).  The vagus nerve controls speech and swallowing, among other things.

In this case, the Veteran essentially asserts that he has additional complications from his stroke that have not been included in his evaluation.  The Board finds that the VA examinations of record do not adequately describe the nature and severity of the residuals of the stroke.  Hence, remand for another VA examination is warranted.

Specifically, the examiner must describe the nature and severity of any right-sided weakness resulting from the stroke, including any limitation of motion in the right upper and right lower extremities.  To the extent possible, any stroke residuals should be differentiated from symptomatology involving the Veteran's nonservice-connected peripheral artery disease.  The examiner should also indicate whether the Veteran has oral dysphasia and memory loss from the stroke.  

During the Board hearing, the Veteran and his spouse testified that the appellant was initially placed on a feeding tube and that when the tube was removed the wound would not heal and required surgery.  They also testified that the Veteran had trouble swallowing and did not get enough water, which caused kidney problems and constipation.  In addition, they testified that the Veteran was incontinent with both his bowels and bladder and had difficulty seeing out of his right eye.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and request that he identify the name, address, and approximate beginning and ending dates of all VA and non-VA health care providers who have treated him for any residuals from the November 2007 cerebrovascular accident.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Once the records requested above have been obtained, the RO/AMC should schedule the Veteran for appropriate VA examinations to ascertain the current severity and manifestations of any service-connected residuals of a cerebrovascular accident.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims folder and all pertinent records from Virtual VA must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  

The examiner must describe the nature and severity of the residuals of the Veteran's cerebrovascular accident, including any motor, sensory or mental functional impairment.  The Board in particular desires that the examiner determine the precise extent of the Veteran's right-sided hemiparesis, to include any limitation of right upper and/or right lower extremity motion, aphasia, dysphagia, oral dysphagia, memory loss, wound resulting from a feeding tube, kidney disorder, gastrointestinal disorder to include incontinence and constipation, any right eye disorder, and memory loss; as well as any other stroke residuals identified on examination, so that each of these abnormalities may be definitively evaluated for rating purposes. 

The examiner must also thoroughly address all associated objective neurologic abnormalities and must describe the severity of any disorder found to be related to the Veteran's cerebrovascular accident.  This includes, but is not limited to, the level of impairment and the particular peripheral nerves affected, or seemingly affected, by residuals of a cerebrovascular accident.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability. 

The examiners must set forth all examination findings, along with the complete rationale for the opinions expressed.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO/AMC should review any report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the issue on appeal, to specifically include adjudication of all issues referred in the introduction section set forth above.  All applicable laws and regulations must be considered.  If any benefit sought on appeal remains denied, the appellant and any representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

